Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species II, on November 3, 2020, is acknowledged.  Applicant’s arguments are persuasive, and thus, the restriction requirement mailed on September 4, 2020, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celii et al. (US 2005/0054122; hereinafter, Celii).
Regarding claims 1 and 15, Celii discloses a resistive random access memory (RRAM) device (Fig. 3, ¶ [0039]), comprising: 
a semiconductor substrate/body 102 (Fig. 3, ¶ [0037]) having source/drain regions 108 102 (Fig. 3, ¶ [0040])  horizontally separated by a channel region (Fig. 3: it is implicit that the region under the gate 106 is a channel region); 
a gate structure 106 (Fig. 3) disposed over the channel region (Fig. 3, ¶ [0040]); 
silicide contacts formed on source/drain regions 108) disposed above the source/drain regions 108 (Fig. 3, ¶ [0040]-[0041]), respectively; 
a metal interconnect structure 114 (Fig. 3, ¶ [0041]) disposed over the first contact (Fig. 3, ¶ [0040]: silicide contacts formed on source/drain regions 108) and within a low-k dielectric layer 112 (Fig. 3, ¶ [0044]: “low dielectric constant material”); 
a resistive random-access memory (RRAM) stack (Fig. 3, ¶ [0048]: “FeRAM capacitor”) disposed above the metal interconnect 114 (Fig. 3), wherein the RRAM stack comprises: 
a conductive etch-stop layer (CESL) 122 (Figs. 3 and 5, ¶ [0053]) contacting a top surface of the metal interconnect structure 114; 
a bottom electrode structure 124 (Fig. 3, ¶ [0064]-[0066]) over the CESL 122; 
a variable resistance dielectric structure 126 (Fig. 3, ¶ [0067]-[0069]) over the bottom electrode structure 124; and 
a top electrode structure 128/130 (Fig. 3, ¶ [0079]) over the variable resistance dielectric structure 126; 
sidewall spacers 300 (Figs. 3 and 20, ¶ [0147]: “sidewall diffusion barrier 300”) about outer sidewalls of the top electrode structure 128/130; and
wherein outer sidewalls of the bottom electrode structure 124 (Fig. 3) are spaced apart by a first distance (Fig. 3), and outer sidewalls of the top electrode structure 128/130 (Fig. 3) are spaced apart by a second distance (Fig. 3) which is less than the first distance (Fig. 3: the width of the top electrode 128/130 is less than the width of the bottom electrode 124); and 
the bottom electrode and the CESL (¶ [0053]) are made of different materials).
Regarding claims 2 and 3, Celii further discloses: 
wherein the bottom electrode structure is a single conductive electrode layer 122 (Fig. 3, ¶ [0064]-[0066]); and
wherein the CESL 122 (Fig. 3) abuts a bottom surface of the bottom electrode structure 124 (Fig. 3).
Regarding claims 4 and 5, Celii further discloses wherein the variable resistance dielectric structure 126 (Fig. 3) abuts a top surface of the bottom electrode 124 (Fig. 3); and wherein the outer sidewalls of the variable resistance dielectric structure 126 (Fig. 3) are spaced apart by the first distance (Fig. 3);
Regarding claim 6, Celii further discloses wherein outer sidewalls of the metal interconnect structure 114 (Fig. 3) are spaced apart by a third distance that is less than the first distance (Fig. 3).
Regarding claims 7, Celii further discloses wherein the conductive etch stop layer 122 (Fig. 3) abuts a bottom surface of the bottom electrode 124 (Fig. 3). 
Regarding claims 8 and 9, Celii further discloses wherein the outer sidewalls of the CESL 122 (Fig. 6) are substantially aligned to outer sidewalls of the metal interconnect structure 114 (Fig. 6); and wherein the first distance is less than 1.2 times the second distance and greater than 0.8 times the second distance (Figs. 3 and 20).

wherein the thickness of the CESL ranges from 10 Angstroms to 500 Angstroms (¶ [0061]: “TiAlN film of about 30 nm”); and
 wherein the CESL 122 (Fig. 3) comprises titanium (Ti); titanium nitride (TiN); titanium tungsten metal (TiW); tungsten (W); tungsten nitride (WN); a combination of titanium, cobalt, or tantalum (Ti/Co/Ta); or tantalum nitride (TaN) (¶ [0062]). 

Regarding claim 11, Celii discloses a resistive random access memory (RRAM) device comprising: 
a metal interconnect structure 114 (Fig. 19, ¶ [0041]) disposed within a low-k dielectric layer 112 (Fig. 19, ¶ [0044]), wherein outer sidewalls of the metal interconnect structure 114 (Fig. 19) are spaced apart by a first distance (Fig. 19: the width of the interconnect 114); 
a conductive etch-stop layer (CESL) 122 (Fig. 19, ¶ [0145]) abutting an upper surface of the metal interconnect structure 114 (Fig. 19); 
a bottom electrode structure 124 (Fig. 19, ¶ [0064]-[0066]) over the CESL 122 (Fig. 19); 
a variable resistive dielectric structure 126 (Fig. 19, ¶ [0067]-[0069]) over the bottom electrode structure 124; and 
a top electrode structure 128/130 (Fig. 19, ¶ [0079]) over the variable resistive dielectric structure 126; and 
wherein outer sidewalls of the bottom electrode structure 124 (Fig. 19) are spaced apart by a second distance (Fig. 19: the width of bottom electrode 124) and outer sidewalls of the variable resistive dielectric structure 126 (Fig. 19) are spaced apart by the second distance (Fig. the width of the dielectric layer 126), the second distance being greater than the first distance (Fig. 19); 
wherein the CESL is a transitional metal nitride layer 122 (Figs. 3 and 5, ¶ [0053]) having an etch-selectivity that differs from an etch-selectivity of the bottom electrode structure 124 (Fig. 3, ¶ [0064]-[0066]: the bottom electrode and the CESL (¶ [0053]) are made of different materials); and 
wherein the bottom electrode structure 124 (Fig. 19) is a single conductive electrode layer (Fig. 19, ¶ [0064]-[0066]).
Regarding claim 12, Celii further discloses wherein the bottom electrode structure 124 (Fig. 19) abuts a top surface of the CESL 122 (Fig. 19, ¶ [0145]); and wherein the variable resistance dielectric structure 126 (Fig. 19, ¶ [0067]-[0069]) abuts a top surface of the bottom electrode structure 124 (Fig. 19).
Regarding claims 13 and 14, Celii further discloses sidewall spacers 300 (Fig. 20) about outer sidewalls of the top electrode structure 128/130 (Fig. 20); and
wherein outer sidewalls of the top electrode structure 128/130 (Fig. 20) are spaced apart by a third distance less than the second distance (Fig. 20: the width of the top electrode structure is less than the width of the bottom electrode structure 124 and the dielectric structure 126). 
Regarding claims 16 -20, Celii further discloses:
wherein the CESL 122 (Fig. 3) abuts a top surface of the metal interconnect structure 114 (Fig. 3); and wherein the CESL 122 (Fig. 3) abuts a bottom surface of the bottom electrode structure 124 (Fig. 3); and 

wherein outer sidewalls of the CESL 122 (Fig. 6) are substantially aligned to outer sidewalls of the metal interconnect structure 114 (Fig. 6); and
wherein one or more metal contacts 114 (Fig. 3) and one or more metal contact vias 136 (Fig. 3) exist between the source region 108 (Fig. 3) and the first contact 164 (Fig. 3) and between the drain region 108 and the second contact 164 (Fig. 3); and
wherein the source region is coupled to a source line BL (Fig. 2), the drain region is coupled to a bit line DL (Fig. 2) and the gate region is coupled to a word line WL (Fig. 2) of a memory array.
wherein outer sidewalls of the metal interconnect structure 114 (Fig. 3) are spaced apart by a third distance that is less than the first distance (Fig. 3: the width of the interconnect structure 114 is less than the width of the bottom electrode 124).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  






/ABUL KALAM/Primary Examiner, Art Unit 2829